482 F.2d 946
84 L.R.R.M. (BNA) 3023, 72 Lab.Cas.  P 13,955
SAGINAW AGGREGATES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD.
No. 72-1854.
United States Court of Appeals,Sixth Circuit.
Aug. 30, 1973.

Elliot Moore, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., Jerome H. Brooks, Director, Region 7, N. L. R. B., Detroit, Mich., for respondent.
ORDER
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.
PHILLIPS, Chief Judge.


1
This case originally was before the court on the petition of Saginaw Aggregates to review an order and supplemental order of the National Labor Relations Board.  The decisions of the Board are reported at 191 NLRB No. 104 and 198 NLRB No. 78.


2
On February 9, 1973, this court issued an order directing the Company to show cause why its petition should not be dismissed for want of prosecution.  The Company did not respond to the show cause order.  On March 2, 1973, this court entered an order dismissing the Company's petition to review for want of prosecution.


3
The Board has filed a cross-application for enforcement of its order.  On March 28, 1973, the Board filed a motion for summary adjudication of enforcement.


4
Upon consideration, it is ordered that the motion of the Board for summary adjudication be granted and that enforcement of its orders of the Board be and hereby is granted.